In an action on a promissory note payable on demand, the appeal is from a judgment entered after trial before the court without a. jury in favor of respondent, the payee, and against appellant, an accommodation indorser. Appellant contends lie was discharged from liability because the note in suit had not been presented for payment within a reasonable time, because the time for payment thereof had been varied without his concurrence therein, and because timely notice of dishonor was not given to him. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.